DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In claim 4, there is lack of antecedent basis for “the static mixer”.  
In claim 6, the phrase “a further compartment valve member” make unclear how many valve members are required.  The parent claim does not require any valve member.  
In claims 7 and 8 there is lack of antecedent basis for “the further component”.  
In claims 9 and 10, there is lack of antecedent basis for “the housing”.  
In claim 10, there is lack of antecedent basis for “the static mixer”.  
In claim 14, there is lack of antecedent basis for “the mixing tip of the device”.  
In claim 15, “it’s” apparently should read “its”, but there is lack of antecedent basis for “its at least one compartment”, considering “its” to refer to “the mixer’s”.  Overall, it is unclear what is being claimed.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonas et al. (US 6,079,871).  Regarding claim 1, Jonas discloses (see especially Fig. 7) a mixer comprising a first inlet (4, or the upstream opening of 6 where material enters from 4); a mixing tube (23); a compartment (9); a duct (6) that established a fluid communication between the inlet and the compartment, wherein the duct forms a first exit (downstream end of 6/1) into the mixing tube and the compartment forms a second exit (12) into the mixing tube.  Regarding claim 2, a housing (14) and a static mixer (24).  Regarding claim 3, the mixing tube provides a hollow space (see Fig. 7).  Regarding claim 4, a static mixer comprising a helix is disclosed (see col. 4, lines 19-21).  Regarding claims 7, 8 and 11, as seen in Fig. 7 that mixer of Jonas is capable of being used in the manner discussed in these claims.  Regarding claim 9, the mixer is arranged inside the housing (see Fig. 7).  Regarding claim 10, while it is unclear what is being claimed, as seem in Fig. 7, and outer and inner walls are disclosed.  Regarding claim 12, a system comprising the mixer of claim 1 and a cartridge (2) are disclosed. Regarding claim 13, concentric compartments are disclosed (see Figs. 4, 5 and 7-9).  Regarding claim 14, a piston is disclosed (see col. 8, line 7).  Regarding claim 15, the mixer is filled with a component (see col. 1, lines 5-15).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 6,079,871) in view of Van Sciver (US 3,159,312).  The mixer of Jonas was discussed above.  A valve is not explicitly disclosed.  Van Sciver teaches providing a mixer with compartment valve (30) It would have been obvious to one in the art to have provided a valve or valves as taught by Van Sciver to prevent backflow. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/ Primary Examiner, Art Unit 1774